Name: Commission Regulation (EEC) No 1752/87, of 23 June 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 6. 87 Official Journal of the European Communities No L 166/7 COMMISSION REGULATION (EEC) No 1752/87 of 23 June 1987 establishing unit values (or the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 June 1987. For the Commission COCKFIELD Vice-President O OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 166/8 Official Journal of the European Communities 25. 6. 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 j 07.01 A II New potatoes 28,97 1246 226,14 60,12 200,81 4491 22,45 43468 67,73 20,28 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 120,13 5167 937,55 249,28 832,54 18622 93,08 180214 280,82 84,10 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 12,38 532 96,65 25,69 85,83 1919 9,59 18579 28,95 8,67 1.20 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 54,23 2332 423,29 112,54 375,88 8407 42,02 81364 126,79 37,97 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 1 07.01-43 I 07.01 F I Peas 353,23 15193 2756,74 732^9 2447,99 54757 273,70 529896 825,74 247,29 1.30 07.01-451 07.01-47 ) 07.01 F II Beans (of the species Phaseolus) 110,49 4752 862,30 229,27 765,72 17128 85,61 165750 258,29 7735 132 ex 07.01-49 ex 07.01 F III Broad beans 28,32 1220 221,09 58,81 L96.63 4381 21,99 42649 66,32 19,62 1.40 ex 07.01-54 ex 07.01 G II Carrots 22,87 983 178,52 47,46 158,53 3546 17,72 34316 53,47 16,01 1.50 ex 07.01-59 ex 07.01 G IV Radishes 74,15 3195 578,86 153,99 514,81 11470 57,58 111664 173,65 5137 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 26,65 1146 208,00 55,30 184,70 4131 20,65 39982 6230 18,65 1.70 07.01-67 ex 07.01 H Garlic 234,85 10101 1 832,86 487,34 1 627,58 36406 181,97 352310 549,00 164,41 1.74 ex 07.01-68 ex 07.01 IJ Leeks 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80 07.01 K Asparagus : l l \ l l l l 1.80.1 ex 07.01-71 I  green 236,48 10171 1 845,63 490,73 1 638,92 36660 183,24 354764 552,83 165,55 1.80.2 ex 07.01-71 Il  other 133,44 5739 1041,48 276,91 924,83 20687 103,40 200191 311,95 93,42 1.90 07.01-73 07.01 L Artichokes 135,44 5837 1057,28 281,25 940,29 20950 105,18 203951 317,17 93,82 1.100 07.01-751 07.01-77 ) 07.01 M Tomatoes 64,70 2783 504,98 134,26 448,42 10030 50,13 97066 151,25 45,29 1.110 07.01-81 1 07.01-82 J 07.01 PI Cucumbers 53,33 2293 416,22 110,66 369,60 8267 41,32 80005 124,67 3733 1.112 07.01-85 07.01 Q II Chantarelles 980,32 41 938 7660,46 2022,11 6757,62 146689 760,37 1437668 2279,32 724,02 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 70,01 3011 546,40 145,28 485,20 10853 54,25 105028 163,66 49,01 1.130 07.01-97 07.01 T II Aubergines 38,83 1670 303,09 80,59 269,15 6020 30,09 58260 90,78 27,18 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 61,33 2638 478,65 127,27 425,04 9507 47,52 92006 143,37 42^3 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 20,53 883 160,27 42,61 142,32 3183 15,91 30807 48,00 1437 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 51238 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 52,96 2278 413,35 109,90 367,05 8210 41,04 79454 123,81 37,07 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 39,14 1683 305,50 81,23 271,28 6068 30,33 58723 91,50 27,40 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 74,44 3202 581,01 154,48 515,94 11540 57,68 111682 174,03 52,11 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 130,50 5613 1018,52 270,81 904,45 20231 101,12 195779 305,08 91,36 2.50 08.02 A I Sweet oranges, fresh : \ l 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 25. 6 . 87 Official Journal of the European Communities No L 166/9 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 45,66 1964 356,36 94,75 316,45 7078 3538 68500 106,74 31,96 2.503 08.02-05 Il Il Il 08.02-0908.02-15  others 22,44 965 175,17 46,57 155,55 3479 1739 33671 52,46 15,71 08.02-19 Il Il 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 67,22 2891 524,62 139,49 465,86 10420 52,08 100842 157,14 47,06 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 72,47 3117 565,63 15039 50228 11235 56,16 108726 169,42 50,73 2.603 08.02.28 08.02 B I  Clementines 54,22 2330 423,14 112,43 37556 8413 41,99 81451 126,71 38,01 2.60.4 08.02-34 1 08.02-37 ] ex 08.02 B II  Tangerines and others 63,84 2746 498,28 132,48 442,47 9897 49,47 95778 14925 44,69 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 40,12 1725 313,11 83,25 278,04 6219 31,08 60186 93,78 28,08 2.80 ex 08.02 D Grapefruit, fresh : l 2.80.1 ex 08.02-70 Il  white 37,54 1614 293,02 77,91 260,20 5820 29,09 56325 87,77 26,28 2.80.2 ex 08.02-70 \\  pink 61,94 2664 483,42 128,53 42928 9602 4759 92923 144,80 43,36 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 159,98 6881 1 248,57 33158 1 108,73 24800 12356 239999 373,99 112,00 2.9 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 178,14 7662 139031 369,67 1 234,60 27616 138,03 267243 416,44 124,71 2.95 08.05-50 08.05 C Chestnuts 101,92 4360 796,49 210,24 702,62 15251 ¢ 79,05 149480 23659 75,27 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 55,73 2397 43459 115,65 386,27 8640 43,18 83613 130,29 39,02 2.110 08.06-33 \\\ \\\ \ li \ I 08.06-3508.06-3708.06-38 08.06 B II Pears 64,26 2764 501,55 13335 445,38 9962 49,79 96408 15023 44,99 2.120 08.07-10 08.07 A Apricots 87,08 3745 679,64 180,71 603,52 13499 67,47 130640 203,57 60,96 2.130 ex 08.07-32 ex 08.07 B Peaches 110,05 4733 85854 22838 762,73 17061 8528 165103 25728 77,05 2.140 ex 08.07-32 ex 08.07 B Nectarines 127,96 5503 998,64 265,52 886,79 19836 99,15 191957 299,12 89,58 2.150 08.07-51 1 08.07-55 ] 08.07 C Cherries 95,70 4113 746,82 198,43 663,55 14849 74,12 143756 223,65 67,09 2.160 08.07-71 1 08.07-75 J 08.07 D Plums 76,58 3294 597,71 15852 530,77 11872 5934 114892 179,03 53,61 2.170 08.08-11 1 08.08-15 08.08 A Strawberries 110,57 4753 862,87 229,27 766,67 17157 85,64 166095 258,40 77,52 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5608 1 024,49 270,43 903,74 19617 101,69 192269 304,83 96,82 2.180 08.09-11 ex 08.09 Water melons 25,61 1101 199,88 53,14 177,50 3970 19,84 38422 59,87 17,93 2.190 ex 08.09 Melons (other than water melons) : II II \I 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 38,47 1654 300,26 79,83 266,6: 5964 29,81 57716 89,93 2653 2.190.2 ex 08.09-19  other 64,94 2793 506,88 134,77 450,11 10068 5032 97432 151,82 45,46 2.195 ex 08.09-80 ex 08.09 Pomegranates 47,87 2048 374,10 98,75 330,01 7163 37,13 70209 11131 35,35 2.200 08.09-50 ex 08.09 Kiwis 250,32 10766 1953,55 519,44 1734,79 38804 19356 375516 585,U 175,24 2.202 ex 08.09-80 ex 08.09 Khakis 217,60 9353 1 6975S 451,17 1 508,67 33763 168,53 326848 508.5C 152^4 2.203 ex 08.09-80 ex 08.09 Lychees 350,5C 15075 2735,47 72733 2 429,1 C 54335 271,59 525808 81936 24538